ORMOND, J.
The statute governing this case, provides, that certain articles of property which are described, “shall be retained by, and for the use of every family in this State, free and exempt from levy and sale, &c. [Clay’s Dig. 210, $ 47.] The policy of the law, secures the exempt articles from levy and sale, for the use of the family, every where within the limits of the State ; and certainly it can make no difference, whether this exemption is claimed in Benton, in an adjoining, or remote county, as the right to retain the pro, perty so exempt, attaches to the family wherever it may be in the State; whether stationary, or in the act of moving from one part of the State to another; and it is certainly un-> important, whether a removal is about to be made openly or clandestinely. The intention of the head of the family, to abscond to avoid the payment of his debts, cannot affect the right of the family to property which the law exempts from *166levy and sale, for the payment of debts. Nor indeed can we perceive, how an intention avowed, of leaving the Stale would alter the case ; for so long as the family remain within the State, the prohibition to levy on the exempt articles must be in force. This question, however, though mooted in the court below, does not appear to have been expressly decided, and we shall therefore abstain from the decision of it at this time.
The judgment of the court was probably induced, by confounding the act of 1843 [Clay’s Dig. 210, § 48] with the preceding section we have just commented upon. The last cited act secures to “ permanent and settled families,” forty acres of land, from levy and sale by execution or other legal process. This act is entirely distinct from the preceding, in its provisions and objects, and was properly confined to those having a permanent freehold residence. The articles exempt by the previous law are those which are essential to the comfort, if not to the subsistence of the family, whether stationary or moving from place to place. There is not a word in the act affording the slightest countenance to the construction put upon it in the court below, and its judgment must be therefore reversed, and the cause remanded.